DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yoshizawa et al (2002/0121111).
            Yoshizawa et al teaches a method form forming a glass panel unit comprising two glass panels 1A, 1B spaced apart from one another, bonding the panels together with a first sealant/frame 3, reducing pressure (i.e. vacuum) 19 and sealing an exhaust port 4 with a second sealant 6, which overlaps the exhaust port, press inserted and heated into the exhaust port (i.e. deformed). Refer to figures 2, 3, 4b, 5, 6, 8, 9, 10 and specifically figures 11, 12 and 13, along with paragraphs [0115]-[0128]. With regards to claim 2, see figures 4 and 13. With regards to claim 3, see figures 3, 4b, 5, 6, 8-10, 15 and 16. With regards to claim 4, see figure 12, press member/injector 30. With regards to claim 10, see paragraph [0162].     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (2015/006866).
            The primary reference teaches the invention substantially as claimed except for the L-shaped corner section of the seal. 
           However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Abe et al to form the corner section of an L-shape since a change in size and/or shape is generally within ordinary skill in the art. See MPEP 2144.04IV. With regards to claim 4, it would be obvious that if the seal is different from the sealant that a different temperature would be needed to seal each. With regards to claims 5 and 6, the seal and sealant can be considered the same thing because the claims fail to recite the seal is part of the frame part (e.g. as in withdrawn claim 9). With regards to claim 8, it would be obvious to fit a window frame to the glass panel since glass panels are generally placed into a frame (e.g. in a frame in a house). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al in view of Misonou et al (6830791).
            The primary reference teaches the invention substantially as claimed except for the third pane making the unit a triple pane unit.  
           Misonou et al teaches it is known to include a third pane in an insulating glazing unit in order to add increased insulation effects thereto by forming to insulating chambers/gaps therein. Refer to figures 1-7. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Abe et al  to include a third pane in the unit, as is taught .  
     Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        01/11/2022